DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 Response to Amendments
The amendments filed with the written response received on June 14, 2022 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 7, 10, and 14 have been amended, and claims 2, 9, 12 and 15 are canceled. Accordingly, claims 1, 3-8, 10-11, 13-14, and 16-17 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed April 14, 2022 are hereby withdrawn:
Previous 35 USC 112b of Claim 7
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “studs, chains, or combinations thereof” of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 10 (and claims 3-8, 11, 13-14, and 16-17 at least for depend from a rejected claim) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recites the limitation “wherein the foot-receiving portion is not configured to engage a wearer's foot in the event the sole portion experiences traction” on lines 11-12 of claim 1 and lines 8-9 of claim 10, which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of “These slippers do not provide a heel-strap to prevent the shoe from falling off while walking through rough terrain. This feature further emphasizes that the purpose of these slippers - which contain comically exaggerated shoe soles - are meant to provide comic relief and do not otherwise serve the purpose of providing traction or protection” on Pages 1-2, and again with “The slippers 100 are suited for indoor wear only, and the deeply treaded surface 120 is thus a source of ironic humor and not actual traction for the wearer” on Page 4, however neither of these statements specify how the “foot-receiving portion is not configured to engage a wearer's foot in the event the sole portion experiences traction” is/are as it is stated that the claim limitations. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 10 (and claims 3-8, 11, 13-14, and 16-17 at least for depend from a rejected claim) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 and 10, is/are indefinite as it/they recite(s) “wherein the foot-receiving portion is not configured to engage a wearer's foot in the event the sole portion experiences traction”. It is unclear if the shoe is meant to be used in areas where high-traction is necessary, as is implied by the name of the claimed invention, “HIGH-TRACTION HOUSE SLIPPERS”, or if the claimed invention is designed to not be worn at all since the claim states, “the foot-receiving portion is not configured to engage a wearer's foot”. Further, it is unclear how the shoe would not engage a wearer’s foot when the shoe experienced traction since by simply standing in the shoes, the soles would experience traction as they would be under both gravitational and directional frictional forces. It is unclear if the shoes would then fall off the wearer’s feet and if they did, how that would occur, therefore it is unclear how the shoe would not be capable of engaging a wearer’s foot if the shoe experienced traction. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein the foot-receiving portion is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being as being unpatentable over Viar US 20080222915 in view of Kayashima US 20090049717 further in view of Shmurak US 20110056091, and further in view of Bonko US 5337816.
Regarding independent Claim 1, Viar discloses a backless house slipper (Viar Fig. 1), comprising; a foot-receiving portion (Viar Fig. 1, #20) for receiving and enclosing a top of a wearer’s foot and toes (¶0014); and an oppositely disposed sole portion (Viar Fig. 1, #16); wherein the sole portion is a rubber truck tire (Viar ¶0027; while Viar doesn’t not explicitly state that the tread is from a truck, Viar does state the tread would be from a, “a passenger vehicle requiring a tread design suitable for wet weather,” which would reasonably include a truck as a truck is a passenger vehicle with tires designed for use in wet weather); wherein the sole portion has a tread depth (Viar Fig. 2B shows the treads #45 have a depth); wherein the foot-receiving portion is configured to engage a wearer's foot in the event the sole portion experiences traction (Abstract; though not expressly stated, the shoe has an upper and a toe portion, designed to keep the shoe on the wearer’s foot when worn as seen in Fig. 1)
Viar does not expressly disclose specifically the rubber truck tire being at least two centimeters thick, the tread depth is specifically of at least one centimeter, wherein the sole portion includes one of the group including studs, chains, and combinations thereof; the sole portion weighs about 1kg, and specifically the foot-receiving portion is not configured to engage a wearer's foot in the event the sole portion experiences traction.
Shmurak teaches a backless shoe with a sole that is at least two centimeters thick (Shmurak ¶0005).
Both Viar and Shmurak teach analogous inventions in the art of shoes made with rubber materials. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Viar with the teachings of Shmurak such that the shoe would be made to have a sole that is at least two centimeters thick to provide protection to the wearer and provide a particular aesthetic appeal.
The modified slipper of Viar does not expressly disclose the tread depth is specifically of at least one centimeter, wherein the sole portion includes one of the group including studs, chains, and combinations thereof; the sole portion weighs about 1kg, and specifically the foot-receiving portion is not configured to engage a wearer's foot in the event the sole portion experiences traction.
Bonko teaches an agricultural tire with a tread depth is at least one centimeter (Col. 4, l. 19-24). 
Both Viar (as modified by Shmurak) and Bonko teach analogous inventions in the art of ground contacting structures made with rubber materials. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Viar with the teachings of Bonko such that the shoe would be made to have a sole with a tread depth that is at least one centimeter deep to allow the sole to be produced at “maximum cost efficiency” (Bonko Col. 1, l. 23) as a deeper tread depth would use less material during production.
The modified slipper of Viar does not expressly disclose the sole portion includes one of the group including studs, chains, and combinations thereof; the sole portion weighs about 1kg, and specifically the foot-receiving portion is not configured to engage a wearer's foot in the event the sole portion experiences traction.
Kayashima teaches a shoe with a tire sole wherein the tread portion is a length of vehicular tire tread (Abstract; ¶0003); wherein the tread portion further includes a feature selected from the group including studs, chains, or combinations thereof (Fig. 6; ¶0003)
Both Viar (as modified by Shmurak and Bonko) and Kayashima teach analogous inventions in the art of ground contacting structures made with rubber materials. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Viar (as modified by Shmurak and Bonko) with the teachings of Kayashima such that the sole of the shoe would be made of rubber tire tread with chains as this would provide the user with, “braking performance and traction of the tire on ice” (Kayashima, ¶0059).
The modified slipper of Viar does not expressly disclose wherein the sole portion weighs about 1 kg. However, the weight of the sole portion is a results effective variable with the results being a change in the composition and size of the sole portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sole portion the claimed weight of about 1kg, in order to give the shoe the proper weighted-feeling when worn and bulkiness for aesthetic purposes, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Viar discloses the structure of the shoes, there would be a reasonable expectation for the shoes to perform such functions as explained after each functional limitation.
Regarding Claim 3, the modified backless house slipper of Viar discloses all of the claim limitations of claim 1, but does not expressly disclose wherein the sole portion weighs about 2 kg. However, the weight of the sole portion is a results effective variable with the results being a change in the composition and size of the sole portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sole portion the claimed weight of about 2kg, in order to give the shoe the proper weighted-feeling when worn and bulkiness for aesthetic purposes, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 4, the modified backless house slipper of Viar discloses all of the claim limitations of claim 1, but does not expressly disclose wherein the sole portion weighs about 3 kg. However, the weight of the sole portion is a results effective variable with the results being a change in the composition and size of the sole portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sole portion the claimed weight of about 3kg, in order to give the shoe the proper weighted-feeling when worn and bulkiness for aesthetic purposes, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 5, the modified backless house slipper of Viar discloses the modified backless house slipper of claim 1, wherein the sole portion has a tread surface (Viar Fig. 1, #16; ¶0014) and an oppositely disposed non-tread surface (Viar Fig. 1, #14; ¶0014), and wherein the non-tread surface is attached to the foot-receiving portion (Viar ¶0014).  
Regarding Claim 6, the modified backless house slipper of Viar discloses the modified backless house slipper of claim 1, wherein the sole portion is made from a tractor tire (Viar ¶0027; while Viar doesn’t not explicitly state that the tread is from a tractor, Viar does state the tread would be from a, “a passenger vehicle requiring a tread design suitable for wet weather,” which would reasonably include a tractor as a tractor is a passenger vehicle with tires designed for use in wet weather). It is noted that “wherein the sole portion is recycled from a tractor tire” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.  As the slipper of Viar disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability.
Regarding Claim 7, the modified backless house slipper of Viar discloses the modified backless house slipper of claim 1, wherein the sole portion is made from a truck tire (Viar ¶0027; while Viar doesn’t not explicitly state that the tread is from a truck, Viar does state the tread would be from a, “a passenger vehicle requiring a tread design suitable for wet weather,” which would reasonably include a truck as a truck is a passenger vehicle with tires designed for use in wet weather).  It is noted that “wherein the sole portion is recycled from a truck tire” recites a product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As the slipper of Viar disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability.
Regarding Claim 8, the modified backless house slipper of Viar discloses all of the claim limitations of claim 1, but does not expressly teach wherein the depth of a tread in the sole portion is at least two centimeters, the width of the tread is at least 1.5 centimeters, and the thickness of the sole portion is at least 3 centimeters. However, the depth of the tread in the sole portion, tread width, and tread thickness of the sole portion is a results effective variable with the results being a change in the composition and size of the tread used to make the sole. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tread the claimed dimensions, in order to give the shoe the proper weighted-feeling when worn and bulkiness for aesthetic purposes, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Claims 10-11, 13-14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being as being unpatentable over Ganon US 5033144 in view of Opalacz US 20130318829 further in view of Bonko US 5337816, and further in view of Kayashima US 20090049717.
Regarding independent Claim 10, Ganon teaches an article of footwear (Ganon Fig. 17) comprising: an anterior portion (Ganon Annontated Fig. 17) and a posterior portion (Ganon Annotated Fig. 17) that are operationally connected (Ganon Figs. 16 and 18 shows the vamp #50 and posterior of the shoe 70a connected to the innersole via stitching 176) to a tread portion (Ganon Col. 2, l. 57-64); wherein the foot-receiving portion is configured to engage a wearer's foot in the event the sole portion experiences traction (Title; Abstract; though not expressly stated, the shoe is has a vamp to keep the shoe in place when worn as seen in Fig. 17); wherein the anterior portion is comprised of a hemispherically-shaped portion (Ganon Fig. 17, #50) that is configured to cover approximately half of an a wearer's foot including their toes (Ganon Fig. 17 shows a vamp that would cover approximately half of an individual’s foot and toes as this sizing requirement would depend on the size of the individual’s foot and whether or not they had toes). 
Ganon does not expressly disclose the tread portion is at least three centimeters thick, the tread portion is comprised of a tire tread that weighs between two and three kilograms, the specific tread depth of at least two centimeters; wherein the tread portion is a length of vehicular tire tread; wherein the tread portion further includes a feature selected from the group including studs, chains, or combinations thereof, and that the anterior portion and the posterior portion are not configured to engage a wearer's foot in the event the tread portion experiences traction. 
Opalacz teaches a backless shoe with a sole that is at least three centimeter thick (¶0024).
Both Ganon and Opalacz teach analogous inventions in the art of shoes made with rubber materials. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Ganon with the teachings of Opalacz such that the shoe would be made to have a sole with a tread portion that is at least three centimeters thick to, “protect [the] feet against stones, gravel, and other sharp objects that impact the foot” when walking or wearing the shoes (Opalacz ¶0003).
The modified article of footwear of Ganon does not expressly disclose the tread portion is comprised of a tire tread that weighs between two and three kilograms, the specific tread depth of at least two centimeters; wherein the tread portion is a length of vehicular tire tread; wherein the tread portion further includes a feature selected from the group including studs, chains, or combinations thereof, and that the anterior portion and the posterior portion are not configured to engage a wearer's foot in the event the tread portion experiences traction.
Bonko teaches an agricultural tire that has a tread depth is at least two centimeters thick (Col. 4, l. 19-24). 
Both Ganon (as modified by Opalacz) and Bonko teach analogous inventions in the art of ground contacting structures made with rubber materials. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Ganon (as modified by Opalacz) with the teachings of Bonko such that the shoe would be made to have a sole with a tread depth that is at least two centimeters deep to allow the sole to be produced at “maximum cost efficiency” (Bonko Col. 1, l. 23) as a deeper tread depth would use less material during production.
The modified article of footwear of Ganon does not expressly disclose the tread portion is comprised of a tire tread that weighs between two and three kilograms, wherein the tread portion is a length of vehicular tire tread; wherein the tread portion further includes a feature selected from the group including studs, chains, or combinations thereof, and that the anterior portion and the posterior portion are not configured to engage a wearer's foot in the event the tread portion experiences traction.
The modified article of footwear of Ganon does not expressly disclose the tread portion is comprised of a tire tread that weighs between two and three kilograms, wherein the tread portion is a length of vehicular tire tread; wherein the tread portion further includes a feature selected from the group including studs, chains, or combinations thereof, and that the anterior portion and the posterior portion are not configured to engage a wearer's foot in the event the tread portion experiences traction.
Kayashima teaches a shoe with a tire sole wherein the tread portion is a length of vehicular tire tread (Abstract; ¶0003); wherein the tread portion further includes a feature selected from the group including studs, chains, or combinations thereof (Fig. 6; ¶0003)
Both Ganon (as modified by Opalacz and Bonko) and Kayashima teach analogous inventions in the art of ground contacting structures made with rubber materials. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Ganon (as modified by Opalacz and Bonko) with the teachings of Kayashima such that the sole of the shoe would be made of rubber tire tread with chains as this would provide the user with, “braking performance and traction of the tire on ice” (Kayashima, ¶0059).
The modified article of Ganon does not expressly discloses that the tread portion is comprised of a tire tread that weighs between two and three kilograms. However, the weight of between two and three kilograms is a results effective variable with the results being a change in the composition and size of the tire tread itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tire tread the claimed weight of between two and three kilograms, in order to give the tire tread the proper function of allowing the wearer the ability to burn more calories when walking due to the added weight of the shoe, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Ganon discloses the structure of the shoes, there would be a reasonable expectation for the shoes to perform such functions as explained after each functional limitation.
Regarding Claim 11, the modified backless house slipper of Ganon discloses the modified backless house slipper of claim 10, wherein the tread portion is comprised of a heel portion (Ganon Fig. 17 shows the shoe with bottom sole #16, and though not shown, the sole has a heel portion in the rear section according to Fig. 17; Col. 3, l. 33-37 discusses the heel portion) and a toe portion (Ganon Fig. 17 shows the shoe with bottom sole #16, and though not shown, the sole has a toe portion in the front section of the shoe where the vamp #50 is attached).
Regarding Claim 13, the modified article of footwear of Ganon discloses all of the claim limitations of claim 10, wherein the hemispherically shaped portion is comprised of fabric-backed foam (Ganon Col. 2, l. 27-36; also See Fig. 2, #64 and #62).  
Regarding Claim 14, the modified article of footwear of Ganon discloses all of the claim limitations of claim 13, wherein the hemispherically shaped fabric-backed foam is operationally connected to the toe portion of the tread portion (Ganon Fig. 16 shows the connection process of the posterior portion to the tread; Fig. 18 shows the layered construction of the posterior innersole and tread, showing their connection via stitching).
Regarding Claim 16, the modified backless house slipper of Ganon discloses the modified backless house slipper of claim 10, wherein the posterior portion is operationally connected to the heel portion (Ganon Annotated Fig. 17).  
Regarding Claim 17, the modified backless house slipper of Ganon teaches all of the claim limitations of Claim 10.
The modified article of Ganon does not expressly discloses that the tread portion is comprised of a tire tread that weighs three kilograms. However, the weight of between two and three kilograms is a results effective variable with the results being a change in the composition and size of the tire tread itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tire tread the claimed weight of three kilograms, in order to give the tire tread the proper function of allowing the wearer the ability to burn more calories when walking due to the added weight of the shoe, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    396
    558
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 14, 2022, with respect to the 35 USC 103 of claims 1, 3-8, and 10-17 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732